Bell, J.
There is nothing in this case to distinguish it from that of De Blane v. Lynch & Co., 23 Texas Rep. 25. In that case, it was held, that cotton grown upon land which was the separate property of the wife, and by the labor of slaves, also the separate property of the wife, was, nevertheless, the common property of both husband and wife. Upon the authority of the case of De Blane v. Lynch & Co., the judgment of the court below, in this case, will be reversed, and the cause remanded for another trial.
Reversed and remanded.